Citation Nr: 0027248	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  99-13 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for service connected 
lumbosacral strain with traumatic arthritis, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for service connected 
unstable collateral ligament, right meniscectomy, currently 
evaluated as 20 percent disabling.

3.  Entitlement to service connection for a left knee 
disability as secondary to the service connected low back and 
right knee conditions. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1951 to 
February 1971.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision from the St. Petersburg, Florida, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in which the RO denied an increased rating for 
lumbosacral strain with traumatic arthritis and for unstable 
collateral ligament, right meniscectomy, and also denied 
service connection for a left knee condition as secondary to 
the service connected back and right knee conditions.  The 
Board notes that the veteran's right knee increased rating 
claim will be the subject of a remand following this 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran's service connected lumbosacral strain with 
traumatic arthritis is manifested by complaints of chronic 
back pain, made worse by bending, lifting, turning or 
carrying, and objective evidence of disc disease at the 
lumbosacral junction, mild spondylosis at L2-3, and painful 
motion, most notably at extremes of ranges of motion.

3.  The record does not show competent medical evidence of a 
nexus between the veteran's current left knee disability and 
his service connected back and right knee disabilities. 


CONCLUSIONS OF LAW

1.  The criteria for an assignment of a rating higher than 20 
percent for lumbosacral strain with traumatic arthritis have 
not been satisfied.  38 U.S.C.A. §§ 1131, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.25, 4.40, 
4.45, 4.59, 4.71a Diagnostic Codes 5010, 5293 (1999).

2.  The veteran's claim for service connection for a left 
knee disability as secondary to the service connected low 
back and right knee conditions, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.303(d) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

	I.  back condition

The veteran has presented a well-grounded claim for a higher 
evaluation for his service-connected disability within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  See Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  The veteran has 
not alleged that any records of probative value that may be 
obtained, and which have not already been associated with his 
claims folder, are available.  Accordingly, the Board finds 
that all relevant facts have been properly developed and the 
duty to assist the claimant, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), has been satisfied.

Service connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life, including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1999).

In considering the severity of the veteran's low back 
disability, it is essential to trace the medical and rating 
history of the disability.  38 C.F.R. §§ 4.1, 4.2 (1999).  
The RO granted service connection for lumbosacral strain in 
May 1971, with a 10 percent rating effective March 1, 1971, 
the date following service separation.  The veteran's service 
medical records were not available at the time of the rating 
decision, so the RO based its decision on the veteran's 
account of injuring his back in 1967.  During a post-service 
VA examination in April 1971, the veteran exhibited some pain 
on motion, without limitation, and was diagnosed with 
lumbosacral strain.  Subsequent rating decisions continued 
the 10 percent rating until the RO granted an increased 
rating to 20 percent in September 1992 for the veteran's back 
condition, now described as lumbosacral strain with traumatic 
arthritis suggesting old slipped disc.  This 20 percent 
rating was effective August 12, 1992, and was based on 
evidence from an August 1992 VA examination that showed X-ray 
evidence of degenerative disease of the lumbar spine and some 
limitation of motion of the lumbar spine with pain on 
extremes of motion.  This 20 percent rating has remained in 
effect until the present time.           

The veteran appeals his 20 percent low back disability 
rating, contending that his symptomatology warrants a higher 
evaluation because he now experiences nearly constant severe 
back pain with only intermittent relief.  After a review of 
the record, the Board finds that the evidence is against a 
higher rating for this disability.  See 38 U.S.C.A. § 7104 
(West 1991 & Supp. 2000).

The veteran is currently rated under 38 C.F.R. § 4.71a, 
Diagnostic Codes (DC) 5010-5293, for traumatic arthritis and 
intervertebral disc syndrome.  Under DC 5293, a 60 percent 
rating is warranted for pronounced intervertebral disc 
syndrome; with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief.  A 40 percent rating is warranted for severe 
intervertebral disc syndrome; recurring attacks, with 
intermittent relief.  A 20 percent rating is warranted when 
this condition is moderate with recurring attacks.  

In reviewing the evidence, the Board does not find that an 
increased rating is warranted under DC 5293.  There is no 
evidence of a severe intervertebral disc syndrome condition, 
with recurring attacks and little intermittent relief.  The 
most recent VA examination, from November 1998, revealed that 
the veteran complained of low back pain that is exacerbated 
by activities such as bending, lifting, carrying, turning or 
moving "wrong".  He stated that he did not have pain 
radiation into the legs, but did have pain in the right 
buttocks after going to bed.  Upon examination, the veteran's 
gait was normal and he was able to stand erect.  No spasm or 
tenderness was noted.  Range of motion testing revealed 70 
degrees of flexion, 30 degrees of extension, 30 degrees of 
right and left lateral bending, 35 degrees of right lateral 
rotation and 20 degrees of left lateral rotation.  He had a 
pulling sensation in the back with lumbar flexion and right 
lateral bending, increased back pain on lumbar extension and 
left lateral bending, and some pain on extremes of left 
lateral rotation.  X-rays revealed disc disease at the 
lumbosacral junction and mild spondylosis at L2-3.  A 
computed tomography (CT) scan conducted by VA in June 1992 
showed a disc bulge at L4-5 with possible herniation and 
focal stenosis, and with facet sclerosis at L4-5, L5-S1, and 
to a lesser degree at L3-4.     

This evidence weighs against an increased rating under DC 
5293, as it does not support the criteria of a severe disc 
condition with recurring attacks and little intermittent 
relief.  The Board does acknowledge that the veteran 
continues to complain of low back pain.  However, with a 
normal gait, ability to stand erect, and no evidence of spasm 
or tenderness, the Board finds that the evidence is more 
consistent with a 20 percent rating for a moderate 
intervertebral disc syndrome condition.  Thus, the Board 
finds that an increased rating under DC 5293 is not 
warranted.

Disabilities assigned under DC 5010, for traumatic arthritis, 
are rated as for degenerative arthritis under DC 5003.  
Degenerative arthritis established by X-ray findings will 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200, etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under DC 5003. Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. In the absence of limitation of motion, a 10 percent 
rating is assigned for X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups.  A 20 
percent rating is assigned for X-ray evidence of involvement 
of 2 or more major joints or 2 or more minor joint groups, 
with occasional incapacitating exacerbations.  The 20 percent 
and 10 percent ratings based on X-ray findings, will not be 
combined with ratings based on limitation of motion, nor will 
they be utilized in rating conditions listed under DC 5013 to 
5024, inclusive.  

In this case, the limitation of motion of the lumbar spine 
does not warrant a compensable evaluation under DC 5292, as 
there is no evidence that the ranges of motion described 
above amount to a slight limitation of motion of the lumbar 
spine.  The November 1998 VA examination does contain 
sufficient objective evidence of painful motion identified by 
the examiner.  This evidence of painful motion, with x-ray 
evidence of traumatic arthritis, does not, however, justify 
an additional 10 percent rating under DC 5010.  VAOPGCPREC 
36-97 held, in part, that DC  5293, intervertebral disc 
syndrome, involves loss of range of motion because the nerve 
defects and resulting pain associated with injury to the 
sciatic nerve may cause limitation of motion of the cervical, 
thoracic, or lumbar vertebrae.  Consequently, the rating 
under DC 5293 includes consideration of painful and limited 
motion, and the assignment of a separate rating for such 
painful and/or limited motion under DC 5010 would be in 
violation of 38 C.F.R. § 4.14.

The Board also considers an increased rating under DC 5295, 
for lumbosacral strain. According to DC 5295, a 40 percent 
rating is warranted for severe lumbosacral strain with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  A 20 percent rating is warranted for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.

The Board finds that the evidence does not support an 
increased rating under DC 5295.  There is no evidence of 
severe lumbosacral strain, listing of the spine, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space.  As the previously described CT scan and X-ray reports 
revealed, the veteran's lumbosacral spine does not show such 
level of disability.  Therefore, an increased rating is not 
warranted under DC 5295.    

The Board also considers whether the veteran's back condition 
merits a higher rating under other code sections for the 
spine.  The Board concludes that DC's 5285 (residuals of 
fractured vertebra), 5286 (complete bony fixation, or 
ankylosis, of the spine), 5289 (ankylosis of the lumbar 
spine), and 5294 (sacro-iliac injury and weakness) are not 
applicable to the veteran's low back disability as there is 
no evidence of fractured vertebra, ankylosis, or sacro-iliac 
injury.

The Board also considers all of the applicable regulations, 
including consideration of the limitation of function imposed 
by pain.  See 38 C.F.R. §§ 4.40, 4.45, (1999), DeLuca v. 
Brown, 8 Vet. App. 202 (1995); VAOPGCPREC 36-97.  
Section 4.40 allows for VA to take functional loss into 
consideration when rating a disability of the musculoskeletal 
system, due to the inability to perform the normal working 
movements of the body with the normal excursion, strength, 
speed, coordination and endurance.  This loss may be due to 
any of a number of factors, such as absence of part, or all, 
of the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology.  Functional loss may also be 
due to pain, supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the motion.  
Id.  Section 4.45 directs consideration of joint disability 
due to less movement of the joint than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination or impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, deformity 
or atrophy of disuse.  These criteria also consider 
instability of station, disturbance of locomotion, and 
interference with sitting, standing and weight bearing.  
Section 4.59 considers painful motion due to arthritis.  

The Board finds that an additional rating is not warranted 
pursuant to Sections 4.40, 4.45 or 4.59, as the evidence does 
not present such a level of painful motion to require an 
additional rating under Section 4.40, 4.45 or 4.59.  The 
November 1998 VA examination report also indicates that the 
veteran exhibited no demonstrable weakness in his back.  The 
veteran's painful motion appears to be adequately compensated 
by the rating now assigned.  Therefore, an additional rating 
under these criteria is not warranted. 

This 20 percent disability rating for a low back disability 
according to the Schedule does not, however, preclude the 
Board from granting a higher rating for either these 
disabilities.  In Floyd v. Brown, 9 Vet. App. 88 (1996), the 
Court held that the Board does not have jurisdiction to 
assign an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
in the first instance.  The Board is still obligated to seek 
out all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
laws and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extra schedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased rating claim before the RO.  Bagwell, 
at 339.  Consequently, the Board will consider whether the 
veteran's claims for an increased rating for low back 
disability and right wrist disability warrant the assignment 
of an extraschedular rating. 

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disability" is made.  38 C.F.R. § 3.321(b)(1) (1999).  The 
Board must find that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the Schedule.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate.  A full range of ratings, from 0 to 100 
percent, exists in the Schedule for greater disability of the 
back.  However, the record does not establish a basis to 
support a higher rating for this disability under the 
Schedule.  Additionally, the Board finds no evidence of an 
exceptional disability picture in this case.  The record does 
not show that the veteran has required frequent 
hospitalization or treatment for his low back disability.  
Also, it is not shown that this condition has markedly 
interfered with his employment.  Therefore, extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted in 
this case.

	II.  Left knee claim

The threshold question that must be resolved is whether the 
appellant has presented evidence that the claim is well 
grounded; that is, that the claim is plausible.  If he or she 
has not, the appeal fails as to that claim, and the Board is 
under no duty to assist him or her in any further development 
of that claim, since such development would be futile.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  The veteran's representative has argued 
that VA has expanded its duty to assist the claimant by 
provisions in its manual M21-1, and that the Board should 
determine whether the RO has followed the guidelines therein 
and remand the appeal for further development if the RO has 
no followed such guidelines.  This manual is not supposed to 
be a substantive rule.  See Fugere v. Derwinski, 1 Vet. App. 
103, 106 (1990).  The representative has not cited to a court 
decision that holds that the cited portions of M21-1 are 
substantive rules.  Consequently, the Board sees no basis 
upon which to comply with the representative's request in 
this regard.  

The Court has held that a well grounded claim is comprised of 
three specific elements:  (1) evidence of a current 
disability as provided by a medical diagnosis; (2) evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
inservice disease or injury and the current disability, as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 
1996) (table).  In the absence of any one of these three 
elements, the claim is not plausible, and the Board must find 
that the claim for service connection is not well grounded 
and therefore must be denied, pursuant to the decision of the 
Court in Edenfield v. Brown, 8 Vet. App. 384 (1995).

As for evidence of a current left knee condition, the 
November 1998 VA examination reveals that the veteran 
complains of pain and stiffness in the left knee after 
prolonged walking.  Upon examination, the veteran's left knee 
had full range of motion with no pain, but with slight 
grinding on motion and knee discomfort while squatting.  VA 
X-rays of the left knee from August 1998 revealed 
degenerative arthritis of the knee, consistent with osteo-
arthropathy.  The Board finds that this is sufficient 
evidence of a current disability.        

The veteran must also show evidence of an inservice disease 
or injury as part of a well-grounded claim.  In this case, 
the veteran claims that his left knee condition was caused by 
his right knee condition and his back condition, both of 
which are service connected.  Thus, these two service 
connected disabilities satisfy the element of an inservice 
injury for purposes of a well-grounded claim.  

The third element of a well-grounded claim, a nexus opinion 
from a competent medical authority, is not found in the 
evidence before the Board.  As noted, the veteran claims a 
secondary service connection for his current left knee 
disability, as being caused by his service connected back and 
right knee disabilities.  In accordance with 38 U.S.C.A. 
§ 1110 and 38 C.F.R. § 3.310(a), when a disability is 
determined to be proximately due to or the result of a 
service connected disability, that secondary disability shall 
also be service connected.  See Allen v. Brown, 7 Vet. App. 
439 (1995).  However, the evidence in this case does not 
support this proposition.  There is no evidence from a 
competent medical authority that makes a causal connection 
between the veteran's left knee condition and his right knee 
or back conditions.  In the November 1998 VA examination 
report, the examiner specifically stated: 

As far as the etiology of his left knee 
condition, I think he has degenerative 
joint disease of the left knee.  I do not 
think that this is "secondary" to the 
right knee condition, but rather this is 
part of the same degenerative process 
which is noted to be affecting the knees 
as well as the upper and lower back.  

This medical opinion does not provide evidence of a nexus 
between the service-connected disabilities and the current 
left knee disability, contrary to what the veteran's 
representative asserts in his August 2000 Written Brief 
Presentation.  The fact that the veteran's left knee is 
afflicted with the same degenerative joint disease process 
that is found in the right knee and back is not evidence of a 
nexus between the left knee condition and the service 
connected disabilities.  Rather, the service connected back 
and right knee disabilities are due, in part, to traumatic 
arthritis caused by his inservice fall.  There is no 
competent medical evidence that the degenerative process in 
the veteran's left knee is a traumatic arthritis condition.  
The examiner makes this clear with his opinion that the left 
knee arthritis is not secondary to the right knee and, the 
Board infers, also not secondary to the back condition.  The 
evidence simply does not contain a competent medical opinion 
that connects the left knee condition to either of these 
service-connected disabilities.    

The Board is left with the veteran's personal claims that his 
current left knee condition was caused by either his back or 
right knee disabilities.  However, the Board cannot rely on 
the veteran's assessment of the etiology of his current left 
knee problems.  The record does not show that the veteran has 
the training and expertise that would qualify him or to 
provide opinions on clinical findings regarding the etiology 
of his current left knee condition, or its relationship to 
service.  That medical opinion must come from a competent 
medical authority following review of the veteran's case.  
Consequently, the veteran's statements do not constitute 
competent medical evidence for the purposes of rendering his 
claims well grounded.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Accordingly, the Board concludes that the veteran has not 
presented a well-grounded claim. 

As the preceding discussion details, the Board finds that 
this service connection claim is not well grounded.  The 
Court has held that, when a claimant fails to submit a well 
grounded claim under 38 U.S.C.A. § 5107(a) (West 1991), VA 
has a duty under 38 U.S.C.A. § 5103(a) (West 1991) to advise 
the claimant of the evidence required to complete his or her 
application, in circumstances in which the claimant has 
referenced other known and existing evidence.  Robinette v. 
Brown, 8 Vet. App. 69 (1995); see also Epps v. Brown, 9 Vet. 
App. 341 (1996).  In this case, the Board finds that this 
procedural consideration has been satisfied.  In particular, 
the Board notes that the February 1999 rating decision and 
the May 1999 statement of the case advise the veteran that 
there is no competent evidence that his current left knee 
disability was caused by either of his service connected back 
or right knee conditions.  Moreover, unlike the situation in 
Robinette, he has not put VA on notice of the existence of 
any specific, particular piece of evidence that, if 
submitted, could make his claim well grounded. 


ORDER

Entitlement to an increased rating for lumbosacral strain 
with traumatic arthritis is denied.

Entitlement to service connection for a left knee disability 
as secondary to the service connected low back and right knee 
conditions is denied.


REMAND

The Board finds that additional evidence is necessary to 
fairly adjudicate the appellant's claim.  In particular, the 
Board notes that the veteran's service connected unstable 
collateral ligament, right meniscectomy is rated under DC 
5010 and 5257, for traumatic arthritis and recurrent 
subluxation and lateral instability of the knee.  In 
reviewing the adjudications of this increased rating claim by 
the RO, the Board notes that the RO has not separately 
considered all of the possible disabilities of the right 
knee, for the possibility of a combined rating of the right 
knee.  See 38 C.F.R. § 4.25 (1999); see also Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).  The Board also notes 
that a precedent opinion of the VA General Counsel, 
VAOPGCPREC 23-97 (7/1/97), held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under DC 5003 and 5257, citing Esteban.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to this claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following actions:

1.  The RO should readjudicate the 
veteran's claim for an increased rating 
for his right knee condition with 
consideration given to the possibility of 
separate ratings for subluxation and 
lateral instability of the knee (DC 
5257), residuals of his meniscectomy (DC 
5259), traumatic arthritis (DC 5010) and 
any other potential sources of a further 
disability rating of the right knee, 
including functional loss due to pain.  
The RO should specifically consider the 
guidelines established in Esteban, supra, 
and the relevant GC Opinion. The RO 
should consider all of the evidence of 
record, and any additional medical 
evidence obtained by the RO pursuant to 
this remand.  

2.  If the claim is denied in any 
respect, the veteran and his 
representative should be given a 
supplemental statement of the case and an 
opportunity to reply thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  The veteran is hereby informed that he has the 
right to furnish additional evidence and/or argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals



 



